—Judgment unanimously modified on the law and as modified affirmed with costs to plaintiffs and judgment granted in accordance with the following Memorandum: Because plaintiffs sought declaratory relief, Supreme Court erred in failing to make a declaration when it awarded summary judgment to plaintiffs (see, Matter of Bozer v Higgins, 204 AD2d 979, 980). Thus, we modify the judgment on appeal by granting judgment in favor of plaintiffs declaring that defendant is obligated to provide uninsured motorist coverage to plaintiffs under the terms and conditions of the policy of insurance issued by defendant to plaintiffs. (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J. — Declaratory Judgment.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.